DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 5/21/2021, claims 1- 16 are cancelled, claims 17- 30 are added as a new claims. Claims 17- 30 are pending for examinations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 20, 23 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3 and 10- 11 of U.S. Patent No. 10757724 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current APP# 16/931528
US Pat. No. 10757724 B2
Claim 17
A method performed by a User Equipment (UE) of a wireless communication network for transmitting signals in uplink, wherein an uplink signal 
receiving a control information message from a Base Station, BS, of the wireless communication network, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe and comprising at least one symbol, the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and
transmitting the reference signal in the short scheduling interval according to the received control information message.

A wireless device configured for operation in a wireless communication network, and configured to use an uplink signal structure defining transmission subframes 
a processor; and
a memory storing instructions that, when executed by the processor, cause the wireless device to:
receive an uplink grant message for the wireless device, granting uplink resources for an uplink transmission by the wireless device in a short scheduling interval that is shorter in number of symbol periods than the length of the transmission subframes, the uplink grant message includes a field comprising a sequence of bits indicating: the length in number of symbol periods of the short scheduling interval; a position of a first symbol period within the short scheduling interval comprising a demodulation reference signal; and
whether further symbol periods within the short scheduling interval comprise a demodulation reference signal; and

Claim 11
The wireless device according to claim 10, wherein the uplink transmission comprises the reference signal and data, and wherein the sequence of bits additionally indicates a number of symbol periods and a position within the granted uplink resources for the data.

A User Equipment (UE) configured to transmit signals in uplink and to use an uplink signal structure defining subframes divided into symbols, the UE comprising: means for receiving a control information message from a Base Station (BS) of a wireless communication network, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe and comprising 

A wireless device configured for operation in a wireless communication network, and configured to use an uplink signal structure defining transmission subframes divided into symbol periods, the wireless device comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the wireless device to:
receive an uplink grant message for the wireless device, granting uplink resources 
whether further symbol periods within the short scheduling interval comprise a demodulation reference signal; and
perform the uplink transmission on the granted uplink resources.
Claim 11
The wireless device according to claim 10, wherein the uplink transmission comprises the reference signal and data, and wherein the sequence of bits additionally indicates a number of symbol 

A method performed by a Base Station (BS) of a wireless communication network for scheduling a User Equipment (UE) in uplink, wherein an uplink signal structure defines subframes divided into symbols, the method comprising: transmitting a control information message to the UE, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe and comprising at least one symbol, the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval.
Claim 1
A method performed by a network node of a wireless communication network for scheduling a wireless device in uplink, wherein an uplink signal structure is configured to be used by the wireless device and the network node, the uplink signal structure defining transmission subframes divided into symbol periods, the method comprising:
transmitting an uplink grant message for the wireless device, granting uplink resources for an uplink transmission by the wireless device in a short scheduling interval that is shorter in number of symbol periods than the length of the transmission subframes, the uplink grant message including a field comprising a sequence of bits indicating: the length in number of symbol periods of the short scheduling interval; a position of a first 
Claim 2
The method according to claim 1, wherein the field comprising the sequence of bits additionally indicates a number of symbol periods and a position within the granted uplink resources for data.
Claim 3	
The method according to claim 1, further comprising receiving the uplink transmission from the wireless device, on the granted uplink resources.

A Base Station (BS) configured for a wireless communication network and further configured to schedule a User Equipment (UE) in uplink and to use an 
means for transmitting a control information message to the UE, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe and comprising at least one symbol, the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval.

A method performed by a network node of a wireless communication network for scheduling a wireless device in uplink, wherein an uplink signal structure is configured to be used by the wireless 
transmitting an uplink grant message for the wireless device, granting uplink resources for an uplink transmission by the wireless device in a short scheduling interval that is shorter in number of symbol periods than the length of the transmission subframes, the uplink grant message including a field comprising a sequence of bits indicating: the length in number of symbol periods of the short scheduling interval; a position of a first symbol period within the short scheduling interval comprising a demodulation reference signal; and whether further symbol periods within the short scheduling interval comprise a demodulation reference signal.
Claim 2

Claim 3	
The method according to claim 1, further comprising receiving the uplink transmission from the wireless device, on the granted uplink resources.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, in claim 20 and “means of transmitting the reference signal” in claim 27 and “means of receiving the reference signal”; in claim 30. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in applicant’s published specification, Figs. 6- 7 and [0039, 0044, 0148] discussed all above used functional language with corresponding modules; and [0148] clarifies that all those modules are hardware modules.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, 23, 26- 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2018/0206232 A1) in view of Lee et al. (US Pub. No. 2016/0360529 A1).

	Regarding claim 17, Takeda teaches a method performed by a User Equipment (UE) of a wireless communication network for transmitting signals in uplink, wherein an uplink signal structure defines (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) subframes divided into symbols (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	receiving a control information message from a Base Station, BS, of the wireless communication network, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 

	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 


	Regarding claim 20, Takeda teaches a User Equipment (UE) configured to transmit signals in uplink and to use an uplink signal structure defining (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	Means for receiving a control information message from a Base Station, BS, of the wireless communication network, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 23, Takeda teaches a method performed by a Base Station (BS) of a wireless communication network for scheduling a user equipment (UE) in uplink (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH), wherein an uplink signal structure defines (already stated in [0159]; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) divided into symbol periods, wherein the network node applies a short transmission interval (sTTI) scheduling interval, wherein each sTTI is shorter in time than a subframe and each sTTI comprises at least one symbol period (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	Transmitting a control information message to the UE, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 26, Takeda in view of Lee teaches as per claim 23, further comprising: receiving the reference signal from the UE in the short scheduling interval, according to the transmitted control information message; Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission (i.e. length for at least data in uplink) in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions.

	Regarding claim 27, Takeda teaches a Base Station (BS) configured for a wireless communication network and further configured to schedule a User Equipment (UE) in uplink (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH), and to use an uplink signal structure defining subframes (already stated in [0159]; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) divided into symbol periods, wherein the network node applies a short transmission interval (sTTI) scheduling interval, wherein each sTTI is shorter in time than a subframe and each sTTI comprises at least one symbol period (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	Means for Transmitting a control information message to the UE, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 30, Takeda in view of Lee teaches as per claim 27, further comprising: means for receiving the reference signal from the UE in the short scheduling interval, according to the transmitted control information message; Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission (i.e. length for at least data in uplink) in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions.

Claims 18- 19, 21- 22, 24- 25 and 28- 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2018/0206232 A1) in view of Lee et al. (US Pub. No. 2016/0360529 A1) and in further view of Takeda et al. (US Pub. No. 2014/0293900 A1), hereafter Takeda-1.

	Regarding claim 18, Takeda in view of Lee teaches as per claim 17, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

	Regarding claim 19, Takeda in view of Lee teaches as per claim 17, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

	Regarding claim 21, Takeda in view of Lee teaches as per claim 20, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

claim 22, Takeda in view of Lee teaches as per claim 20, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

	Regarding claim 24, Takeda in view of Lee teaches as per claim 23, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of 

	Regarding claim 25, Takeda in view of Lee teaches as per claim 23, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is 

	Regarding claim 28, Takeda in view of Lee teaches as per claim 27, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

	Regarding claim 29, Takeda in view of Lee teaches as per claim 27, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468